Citation Nr: 0940924	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty service from April 1944 to June 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought.

In June 2008, the Veteran appeared before the undersigned at 
a Travel Board hearing.  A copy of the transcript is in the 
file.

In August 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that an 
acquired psychiatric disorder, to include PTSD, is not 
related to an in-service disease or injury, or a service-
connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and a major 
depressive disorder, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  Further, following issuance of the March 2006 
letter and the additional development, the claim was reviewed 
on a de novo basis, as shown in the August 2007 supplemental 
statement of the case.  Thus, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  As a 
result, the Board finds VA complied with the VCAA notice 
requirements.  See 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  See 38 C.F.R. § 3.159(c).  The RO and 
the AMC/RO exerted reasonable efforts to obtain clinical or 
inpatient treatment records of the inpatient treatment the 
Veteran claimed to have received in 1944.  In June 2007, upon 
receipt of a negative report from the National Personnel 
Records Center, the RO determined any records associated with 
that claimed treatment at North Island, California, are 
unavailable for review.  The Board acknowledges that the 
Veteran has not been afforded a VA examination in connection 
with this claim.  Under the circumstances of this case, 
however, the Board finds no non-compliance with the duty to 
assist.  See id.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A February 2005 private psychiatric report notes a diagnosis 
of major depressive disorder secondary to the Veteran's 
reported 1944 in-service non-combat gunshot wound (GSW) to 
the base of his neck.  The Veteran reported that he had been 
hit by a ricochet round while working at a firing range.  The 
Veteran's asserted basis for entitlement to the benefit 
sought, including that discussed at his hearing, is that 1944 
incident.  Significantly, an August 2005 rating decision 
denied entitlement to service connection for residuals of a 
gunshot wound to the back of the neck/behind left ear.

The Veteran did not appeal the August 2005 decision.  In the 
absence of an appeal, the decision is final, and the Board 
may not disturb that finding in the absence of a clear and 
unmistakable error which is not alleged, and in the absence 
of the appellant presenting new and material evidence.  See 
38 U.S.C.A. §§ 5108, 7105(c).  

The Board noted in the August 2008 remand that the Veteran's 
claim was inextricably intertwined with the previously denied 
claim and-consequently, an examination would be afforded 
only if the prior claim of entitlement to service connection 
for residuals of a gunshot wound was reopened on the basis of 
the receipt of new and material evidence.  See 38 C.F.R. 
§§ 3.156, 3.159.  In the absence of that claim being reopened 
while on remand, the case was returned to the Board without 
the Veteran having received an examination.  Under these 
circumstances, the Board finds no failure to assist the 
Veteran, as the condition precedent of 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) was not met.

While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim via the presentation of pertinent 
evidence and testimony.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication, and the Board may address 
the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) as the governing criteria for diagnosing PTSD.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, an 
acquired mental disorder.  The Veteran's June 1946 Report Of 
Medical Examination For Discharge notes that the appellant 
was assessed as psychiatrically normal.  He was deemed 
physically fit for discharge.  Neither is there evidence of 
treatment for or diagnosis of a mental disorder in the years 
immediately after the Veteran's discharge from active 
service.

As noted above, there is no medical diagnosis of PTSD.  Thus, 
there is no factual basis for service connection for that 
disorder.  See 38 C.F.R. § 3.304(f).  There is a 2004 
diagnosis of major depressive disorder secondary to the 
residuals of a gunshot wound as reported by the Veteran to 
his primary private physician and the private psychiatrist.  
In light of the diagnosis, the first element of service 
connection is met.

The Veteran-as is any other layperson, is competent to 
provide evidence of an injury or disease he may have 
experienced.  See 38 C.F.R. § 3.159(a)(2).  In as much as he 
has consistently asserted he sustained a ricochet gunshot 
wound to the base of his neck in 1944, as indirectly 
corroborated by a hearsay buddy statement, there is competent 
evidence of an in-service injury.  This particular evidence, 
including the medical diagnosis of major depressive disorder 
based on it, however, has previously been weighed, 
adjudicated, and rejected in the August 2005 rating decision 
which-as noted earlier, was not appealed and is final.  See 
38 C.F.R. § 20.1103.  Again, that decision cannot be 
disturbed by the Board in the absence of a clear and 
unmistakable error, and in the absence of the appellant 
submitting new and material evidence. 

The 2005 decision determined the preponderance of the 
evidence was against a finding that the Veteran sustained a 
gunshot wound during his active service.  In as much as that 
claim has not been reopened on the basis of new and material 
evidence, the Board does not have jurisdiction to revisit it 
or to otherwise consider evidence adjudicated by the August 
2005 decision.  38 U.S.C.A. § 7105(c).  All of the evidence 
relied on by the Veteran was rejected by that decision.  As a 
result, there is no factual basis for his claimed etiology of 
his acquired mental disorder.  Thus, the Board is constrained 
to find the preponderance of the evidence is against the 
claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD and a major depressive 
disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


